DETAILED ACTION
The following is a first office action upon examination of application number 17/003977. Claims 1-15 are pending in the application and have been examined on the merits discussed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 recites marking the items according to their child cluster and delivery order using the records, allowing transfer of the items into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent. This claim is indefinite because it requires that items be transferred to the delivery agent compartments and then requires the compartments to be transferred to the parent agent; thus, it appears that the items not carried by the delivery agent since the items are being put into the compartments and the same compartments appear to be transferred to parent agent. For purposes of Examination the claims is being interpreted as requiring the items in the compartments to be transferred to the delivery agents. Dependent claims inherit deficiencies from their respective parent claims. Appropriate correction/clarification is required.
Claim 3 recites wherein the parent clusters are formed using a spatial clustering technique, such as Density-Based Spatial Clustering of applications with noise, DBSCAN, to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the parent clusters are filtered to identify as ugly items that are not suitable for travel within a compartment, and to mark the corresponding records as ugly, the uglies being allocated to the parent agent for delivery. The term "ugly/uglies" is a relative term which renders the claim indefinite.  The term "ugly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this limitation is being interpreted as the parent clusters are filtered to identify as items that are not suitable for travel within a compartment, and to mark the corresponding records, the records being allocated to the parent agent for delivery. Appropriate correction/clarification required.
Claim 8 recites wherein the child clustering provides an initial record in each cluster by assigning the k records with the closest recipient locations in turn, one to each of k child clusters and then assigns the remaining items to the clusters. The term "closest" is a relative term which renders the claim indefinite. The claim does not specify what location the records are measured against when determining whether they are the closest. For purposes of examination the claims is interpreted as wherein the child clustering provides an initial record in each cluster by assigning the k records with the recipient locations in turn, one to each of k child clusters and then assigns the remaining items to the clusters. Appropriate correction/clarification required.
Claim 15 recites allowing the items to be marked according to their child cluster and delivery order using the records and transferred into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent. This claim is indefinite because it requires that items be transferred to the delivery agent compartments and then requires the compartments to be transferred to the parent agent; thus, it appears that the items not carried by the delivery agent since the items are being put into the compartments and the same compartments appear to be transferred to parent agent. For purposes of Examination the claims is being interpreted as requiring the items in the compartments to be transferred to the delivery agents. Appropriate correction/clarification is required.
Claims 14 recites “[a] computer program which has been loaded onto the at least one computer configures the at least one computer to carry out the method steps according to claim 1.” This claim is indefinite because it is not clear which statutory category this claim belongs to. For purposes of examination, this claim is being interpreted as a method claim depending on claim 1. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 (Step 1) Claims 1-14 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claim 15 is directed to an apparatus comprising a processor; thus the apparatus comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite an abstract idea instructing how to organizing delivery of items by agents, which is described by claim limitations reciting: recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage; for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; allowing transfer of the items into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent; instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order. The identified recited limitations in the claims describing organizing delivery of items by agents (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior. Dependent claims 2-12 recite limitations that describe organizing delivery of items by agents; these limitations only further narrow the abstract idea and are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 14 (i.e., the computer) and claim 15 (i.e., the processor and memory linked to an input device and network interface), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as marking the items according to their child cluster and delivery order using the records and instruct the parent agent and delivery agent via the network interface do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Similarly, additional elements in claims 13 related to displaying a graphical user interface GUI… do not provide an improvement and only add insignificant post solution activities (i.e., data display). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component  Additional elements reciting marking the items according to their child cluster and delivery order using the records; instruct the parent agent and delivery agent via the network interface; and displaying a graphical user interface GUI… do not provide an improvement to the computer or technology. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). The courts have also recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0179313 (Brady). 

As per claim 1, Brady teaches: a computer-implemented logistics method of arranging delivering of items to recipients situated at different recipient locations, comprising: ([0027] … The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system.
recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; ([Abstract] … receive items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations [0021] As used herein, a "materials handling facility" may include, but is not limited to, warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores, museums, or other facilities or combinations of facilities for performing one or more functions of materials (inventory) handling. A "delivery location," as used herein, refers to any location at which one or more inventory items may be delivered. For example, the delivery location may be a user's residence, a place of business [0022] A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to utilization of transportation vehicles and AGVs for delivering items, etc.), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered)
clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; ([0024] … As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location [0027] In other examples, some picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective shipment sets and for packing 160 in shipping packages. A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170, from which they may be shipped to the users 100. In various implementations, transportation vehicles may be utilized for the shipping and may be considered as an alternative to shipping by traditional carriers. The package routing operation 165 may, depending on the specific implementation, be either automated or manual. The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system. In some instances, the destination may be the final destination identified by the user, or a destination at which transfer of a shipment set may occur for final delivery to the user, or a meeting location from which one or more AGVs may complete the final delivery [0056] The central management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 with orders (e.g., at a materials handling facility 330) for transport to meeting locations where AGVs may be met for further transporting the items to user specified delivery locations [0061][0070][0075])
locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; ([0057] The central management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles receiving and transporting items and travelling to the designated meeting locations, and the acquiring and transport of items from the meeting locations to delivery locations by the AGVs, may be coordinated and/or otherwise controlled by the central management system 326. For example, the central management system 326 may receive or determine schedule data for the travel of the transportation vehicles to the designated meeting locations (e.g., as will be described in more detail below with respect to FIG. 6) and for the travel of the AGVs to and from the meeting locations (e.g., as will be described in more detail below with respect to FIGS. 7 and 8) and/or may otherwise direct the travel and/or the distribution and/or receiving of items by transportation vehicles and/or AGVs. [0075] In various implementations, the meeting location that the transportation vehicle is travelling to for meeting the AGV (e.g., and possibly other AGVs) may be determined in various ways. For example, the meeting location may be determined according to a notification that is received from a central management system or remote computing resource that indicates the meeting location. As another example, the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time. As another example, coordination may be performed with the transportation vehicle to determine a meeting location).
further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage; (([0057] The central management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles receiving and transporting items and travelling to the designated meeting locations, and the acquiring and transport of items from the meeting locations to delivery locations by the AGVs, may be coordinated and/or otherwise controlled by the central management system 326. For example, the central management system 326 may receive or determine schedule data for the travel of the transportation vehicles to the designated meeting locations (e.g., as will be described in more detail below with respect to FIG. 6) and for the travel of the AGVs to and from the meeting locations (e.g., as will be described in more detail below with respect to FIGS. 7 and 8) and/or may otherwise direct the travel and/or the distribution and/or receiving of items by transportation vehicles and/or AGVs. [0070] FIG. 6 is a flow diagram illustrating an example process 600 for filling a transportation vehicle with items for delivery and travelling to a meeting location. The example process begins by directing items to be placed into storage areas of the transportation vehicle, as in 602. For example, as described above with respect to FIG. 1, for items that have been ordered with AGVs designated for the deliveries, in one implementation a materials handling facility may pick and place the ordered items in one or more storage areas (e.g., bins) of the transportation vehicle from which the items will be transferred to the designated AGVs. As another example, in addition or as an alternative to receiving items at a materials handling facility, the transportation vehicle may also travel to a receiving area or location for receiving items (e.g., from a merchant, vendor, etc.) before travelling to a meeting location where items will be transferred to AGVs.)
for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and ([0020] …AGV with multiple storage compartments may also receive items from multiple transportation vehicles or other sources (e.g., wherein the items are locked in different storage compartments), before the AGV delivers the items to one or more delivery locations. [0027] In other examples, some picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective shipment sets and for packing 160 in shipping packages. A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170, from which they may be shipped to the users 100. In various implementations, transportation vehicles may be utilized for the shipping and may be considered as an alternative to shipping by traditional carriers [0034] … control system 210 maintains information as to whether a storage compartment of the AGV 200A is empty or includes items, the access code(s) or other identifier(s) necessary to open the storage compartment [0040][0042][0048] In various implementations, the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. In such a configuration, the AGV may travel to a first delivery location to deliver the item(s) that are stored in the storage compartment 257A, and then travel to a second delivery location to deliver the item(s) that are stored in the storage compartment 257B. [0056][0064] …AGV 200-2 may travel to the meeting location ML and may receive items that are placed in the first and second storage compartments, according to the different user orders. The AGV 200-2 may then deliver the items to the delivery locations 308-2 and 308-3, wherein at the delivery location 308-2 only the first storage compartment may be opened, and at the delivery location 308-3 only the second storage compartment may be opened. In such a configuration where an AGV has multiple storage compartments for delivering multiple orders)
calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; ([0064] In a different example scenario, rather than the AGVs 200-2 and 200-3 both being utilized to deliver the ordered items to the delivery locations 308-2 and 308-3, a single AGV (e.g., AGV 200-2) may include two or more storage compartments (e.g., see FIG. 2B) and may be utilized to deliver the items. In such a scenario, the AGV 200-2 may travel to the meeting location ML and may receive items that are placed in the first and second storage compartments, according to the different user orders. The AGV 200-2 may then deliver the items to the delivery locations 308-2 and 308-3 [0060] …At the meeting location ML, the AGVs 200-1, 200-2 and 200-3 acquire respective items from the transportation vehicle 332, and follow respective travel paths back to the respective delivery locations 308-1, 308-2 and 308-3. [0061] …the transportation vehicle 332 may follow a scheduled delivery route for which the meeting location ML may be determined according to a scheduled stopping location of the transportation vehicle 332 at a particular time. [0075] … the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time).
marking the items according to their child cluster and delivery order using the records, allowing transfer of the items into the delivery agents' compartments in the delivery order and transfer of the delivery agents' compartments into the corresponding parent agent; ([0040] …For example, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257. Such identification and/or images, video etc. may be recorded by the system and/or transmitted (e.g., to a central management system as will be described in more detail below with respect to FIG. 3) and/or may be provided to a user to identify what items have been placed in a storage compartment for delivery. For example, a user may wish to receive a message and/or image indicating what items are being delivered. [0024] In various implementations, the storage areas of the transportation vehicle may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas. For example, during a picking operation, an agent or automated system (e.g., robotic) within the materials handling facility may scan the bar code of the storage area and/or scan a bar code or identifier of the picked item as the item is picked and/or placed into the storage area. Scanning of the storage area and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle. As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location for meeting with AGVs, as will be described in more detail below with respect to FIGS. 3 and 4. [0019] In various implementations, when a group of AGVs is congregating at a meeting location for meeting a transportation vehicle, the positions of the AGVs may be coordinated so that the AGVs are in a designated order at the meeting location… In various implementations, the designated order may be determined according to various organizational methods. For example, the AGVs may be arranged to be lined up in an order according to the delivery addresses where the AGVs will be delivering items [0030] …the utilization of standard sized and configured bins (e.g., with a scanning code in a standard location, etc.) may simplify the transfers and processing of items. For example, ordered items that are placed in a standard sized bin at a materials handling facility may be easily transported by a transportation vehicle and/or AGV that is configured for transporting and processing the standard sized bin, resulting in greater efficiencies throughout the overall transportation process).
instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order ([0024] …As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location for meeting with AGVs, as will be described in more detail below with respect to FIGS. 3 and 4. [0075] …For example, the meeting location may be determined according to a notification that is received from a central management system or remote computing resource that indicates the meeting location. As another example, the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time. As another example, coordination may be performed with the transportation vehicle to determine a meeting location. In various implementations, once the meeting location is determined, the AGV may be instructed (e.g., by the central management system, a remote computing resource, a control system of the AGV, etc.) to travel from the home base location to the meeting location to meet the transportation vehicle to receive the item. [Fig. 4]).

As per claim 2, Brady teaches: wherein one or more items are selected for delivery by the parent agent and the corresponding record is not allocated to a child cluster and/or further comprising accepting a user request for allocation of one or more items for delivery by the parent agent ([0022] …users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a transportation vehicle and AGV) to the user or to another entity specified in the order [0027] …whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV).

As per claim 6, Brady teaches: wherein a number of child clusters k is determined according to the number of records in the parent cluster, the number of delivery agents available, and the number of records already allocated to the parent agent, wherein k is the number of delivery In some instances, when a transportation vehicle has been designated for a delivery to a meeting location with one or more AGVs, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle. In various implementations, the item(s) in a particular storage area may be designated for further transport by a particular AGV, as will be described in more detail below with respect to FIGS. 3 and 4. More specifically, once the transportation vehicle reaches a designated meeting location, the item(s) in a particular storage area (e.g., wherein the storage area corresponds to a particular user order) may be transferred to or otherwise acquired by a particular AGV for delivering the items to a delivery location (e.g., at a user's residence, etc.); number of clusters k is the number of AGVs (number of delivery agents)).

As per claim 12, Brady teaches: wherein the first point of each child cluster delivery route is a hub or reload location, where the delivery agent receives items from the parent agent ([0017] … In response to an approaching transportation vehicle, one or more AGVs may travel out to the meeting location to receive items from the transportation vehicle [0020] In various implementations, after an item from a transportation vehicle is placed in a storage compartment of an AGV, the storage compartment may be locked while the AGV travels to a delivery location (e.g., at a user's residence). [0027] … a meeting location from which one or more AGVs may complete the final delivery. The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV. [0061][0062]).

As per claim 14, Brady teaches: a computer program which when loaded onto the at least one computer configures the at least one computer to carry out the method steps according to claim 1 ([0065] … The process is illustrated as a collection of blocks in a logical flow graph. Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like).

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Brady teaches: a processor and memory linked to an input device and a network interface, wherein the input device is to record items received at a distribution centre and the processor is to: provide a record stored in memory for each item, the record including item identification and a recipient location; ([0065] FIG. 5 is a flow diagram illustrating an example process 500 for processing a user order for an item. This process, and each process described herein, may be implemented by the architectures described herein or by other architectures. The process is illustrated as a collection of blocks in a logical flow graph. Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations [Abstract] … receive items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations [0021] As used herein, a "materials handling facility" may include, but is not limited to, warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores, museums, or other facilities or combinations of facilities for performing one or more functions of materials (inventory) handling. A "delivery location," as used herein, refers to any location at which one or more inventory items may be delivered. For example, the delivery location may be a user's residence, a place of business [0022] A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to utilization of transportation vehicles and AGVs for delivering items, etc.), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2019/01018467 (Koppel).

As per claim 3, although not explicitly taught by Brady, Koppel teaches: wherein the parent clusters are formed using a spatial clustering technique, such as Density-Based Spatial Clustering of applications with noise, DBSCAN, to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery ([0151] … for each estimated location point which is associated with the same client device in a cluster, a distance may be determined between the client device and the cluster's centerpoint. Depending on the distance of an estimated location point of a client device from a cluster centerpoint, the location point may remain a member of the cluster or be removed from the cluster, e.g., by associating the location point to another cluster. The number of location points in a cluster may thus be updated dynamically by monitoring engine 2100. The cluster analysis may be repeated at (e.g. regular) intervals; clusters formed using a special/distance clustering technique). Examiner notes that the recited to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery is a recitation of intended use of the positively recited step using a spatial technique and does not further limited the recited using step. 
One of ordinary skill in the art would have recognized that applying the teachings of Koppel to the system of Brady would have yielded predictable results and doing so would have .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2012/0202290 (Lo).

As per claim 4, although not explicitly taught by Brady, Lo teaches: wherein the parent clusters are filtered to identify as ugly items that are not suitable for travel within a compartment, and to mark the corresponding records as ugly, the uglies being allocated to the parent agent for delivery ([0106][0107] In some embodiments, at block 530, the transport resource allocation server 115 selects a transport vehicle to carry out the transport order based on data indicating the locations and capabilities of each of a plurality of transport vehicles. … As an additional example, when the first transport vehicle 145 and the third transport vehicle 155 both have security features that are compliant with the security profile of the transport order, the transport resource allocation server 115 may select the first transport vehicle 145 over the third transport vehicle 155 because the first transport vehicle 145 has an available attachment point to allocate to the selected transport container and the attachment point(s) of the third transport vehicle 155 are all occupied or allocated to other transport containers; discloses certain items that are not suitable for travel within compartments on a second transport vehicle and the item is allocated to a first vehicle).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Lo with the motivation of facilitating transport of items based on capabilities of delivery vehicles (Lo [0107]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Lo to the system of Brady would have yielded predictable results and .
	
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2017/0011340 (Gabbai).

As per claim 5, although not explicitly taught by Brady, Gabbai teaches:  wherein child clusters are filtered to remove items that are further from the hub position than a maximum delivery agent distance. ([0093] … the delivery system 150 computes or calculates the distance between the specified location and all, or some, of the drone delivery public transportation terminal locations to find a minimum distance, or nearly minimum distance, between the specified location and any drone delivery terminal (e.g., bus stop, train depot). In these embodiments, if the minimum distance is shorter than a predetermined threshold distance, the delivery system 150 determines satisfaction of the drone delivery eligibility based on the delivery address).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Gabbai with the motivation of ensuring that deliveries meet distance requirements associated with delivery agents (Gabbai [0093]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Gabbai to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0050115 (Ono).

As per claim 7, Brady teaches: … forming k child clusters of recipient locations with … the recipient locations in each cluster ([0023] In some instances, when a transportation vehicle has been designated for a delivery to a meeting location with one or more AGVs, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle. In various implementations, the item(s) in a particular storage area may be designated for further transport by a particular AGV, as will be described in more detail below with respect to FIGS. 3 and 4. More specifically, once the transportation vehicle reaches a designated meeting location, the item(s) in a particular storage area (e.g., wherein the storage area corresponds to a particular user order) may be transferred to or otherwise acquired by a particular AGV for delivering the items to a delivery location (e.g., at a user's residence, etc.)).

Although not explicitly taught by Brady, Ono teaches: wherein the child clustering uses a k-medoids technique, forming k child clusters of [recipient locations/points] with minimised average distances between the [recipient locations/points] in each cluster ([0019] Embodiments of the present invention are directed to the use of a top-k medoid for extracting specific patterns from CGM data. K-medoid is a clustering algorithm somewhat analogous to the k-means algorithm. Both K-medoids and k-means algorithms partition a dataset into groups and attempt to minimize a distance between points labeled to be in a cluster and a point designated as the center of that cluster. However, unlike the k-means algorithm, the k-medoid algorithm chooses data points as centers and can be used with arbitrary distances, while in the k-means algorithm, the center of a cluster is not necessary one of the input data points but is instead the average between points in the cluster).
One of ordinary skill in the art would have recognized that applying the teachings of Ono to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of k-medoids for clustering delivery locations.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0049549 (Lee).

As per claim 8, although not explicitly taught by Brady, Lee teaches: wherein the child clustering provides an initial record in each cluster by assigning the k records with the closest recipient locations in turn, one to each of k child clusters and then assigns the remaining items to the clusters ([0004] … there is a need for improved systems and methods for delivering packages by assigning each package into a group based on a delivery address associated with each package and a location of a camp, to which the package is routed from a fulfillment center. [0005] … assign the package identifier to a group, among a plurality of groups, based on a delivery address associated with the package identifier and a location of the camp to which the package is routed, generate a map of the plurality of groups, send the map for display on a second user device in the camp, and send for display an activatable icon on a location on the map. Each of the plurality of groups may comprise one or more packages associated with a delivery address within a predetermined distance from each other [0015] .. The at least one processor may be configured to execute the instructions to modify a database to assign the package identifier to a group, among a plurality of groups, based on a delivery address associated with the package identifier and a location of the camp to which the package is routed, generate a map of the plurality of groups).
 It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Lee with the motivation of routing a package for efficient delivery to customers (Lee [0015][0002]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Lee to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the grouping/clustering of items for delivery.

As per claim 13, although not explicitly taught by Brady, Lee teaches: wherein the navigation instructions include displaying a graphical user interface GUI for each agent, in the form of a map overlaid with one or more paths of the parent and/or delivery agents and with positions of the parent and/or delivery agents, ([Abstract] …generate a map of the plurality of groups, send the map for display on a second user device in the camp, and send for display an activatable icon on a location on the map, wherein the location of the activatable icon on the map is associated with the delivery address of the package. [0002] …and sending the map for display on a user device of the delivery worker. [0003] …providing route recommendations to the delivery worker such that the delivery worker can efficiently deliver packages to the customers in a timely manner [0014] …the method may further comprise sending for display on the second user device delivery instructions associated with each package when the activatable icon is activated by a user of the user device. In yet another embodiment, the method may further comprise sending for display on the second user device a route recommendation for delivering the one or more packages).
wherein the GUI also provides a user input field for the user to enter when a stop action has been completed, and wherein the icons are highlighted differently according to whether they have been completed, are the next action to be completed or are a further stop in the future ([0094] In some embodiments, when the user activates activatable icon 406A, one or more processors 305 may send for display on interface 401 details 407 associated with the activatable icon 406A. For example, as seen in FIG. 4C, one or more processors 305 may send instructions to one or more processors 306 to display a delivery address associated with each package represented by the activatable icon 406A, a status of delivery for each package, and a type of delivery associated with each package. For example, the status of delivery for each package may include, but is not limited to, an "in-progress" status, a "complete" status, and "ready" status. An "in-progress" status may indicate that the package has been loaded onto a vehicle and a delivery worker is on his or her way to deliver the package to the customer. A "complete" status may indicate that the package has been delivered to the customer. A "ready" status may indicate that the package is ready for delivery, but the package has not been loaded onto a vehicle for delivery yet. [0095] In some embodiments, the user may activate each detail 407 in order to retrieve additional details associated with each package delivery. For example, the user may press, click on, scroll over, or touch each detail 407 to activate).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Lee with the motivation of generating maps for efficient package delivery to customers (Lee [0002]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Lee to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0049549 (Lee); in view of US 2019/01018467 (Koppel).

As per claim 9, although not explicitly taught by Brady, Koppel teaches: assigning remaining items in the parent cluster one by one, by calculating for each child cluster a distance measure related to the recipient location of the remaining record, deriving which clusters are below a threshold distance and thus qualify to receive the item, and assigning the remaining record to a qualifying cluster ([0151] … for each estimated location point which is associated with the same client device in a cluster, a distance may be determined between the client device and the cluster's centerpoint. Depending on the distance of an estimated location point of a client device from a cluster centerpoint, the location point may remain a member of the cluster or be removed from the cluster, e.g., by associating the location point to another cluster. The number of location points in a cluster may thus be updated dynamically by monitoring engine 2100. The cluster analysis may be repeated at (e.g. regular) intervals; clusters formed using a special/distance clustering technique). Examiner notes that the recited to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery is a recitation of intended use of the positively recited step using a spatial technique and does not further limited the recited using step. 
One of ordinary skill in the art would have recognized that applying the teachings of Koppel to the system of Brady would have yielded predictable results and doing so would have .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0049549 (Lee); in view of US 2019/01018467 (Koppel); in view of US 2020/032382 (Buckhart).

As per claim 10, although not explicitly taught by Brady, Buckhart teaches: calculating a measure of spread of all the qualifying child clusters using a cluster weight for each child cluster; calculating for each qualifying child the same measure of spread of all the qualifying child clusters if the remaining record were added; and assigning the remaining record to the qualifying cluster which provides the smallest change in the measure of spread of all the qualifying child clusters when the remaining record is added ([0044] In the same or another embodiment, the representative of each cluster is a cluster head having coordinates equal to a weighted average of the coordinates of the variables belonging to the respective cluster. [0033] (3) Iteratively updating the representative of each cluster (e.g., a cluster head) based on the elements that belong to the cluster (e.g., the nodes serving as members of the respective cluster).  [0070] Seventh, the customers can be considered according to distance to the next available cluster head. The clustering process can be iterative such that the fourth, fifth, and sixth parts are repeated until covergence occurs (e.g., cluster head coordinates and/or cluster sets do not change or change less than a predetermined value).
One of ordinary skill in the art would have recognized that applying the teachings of Buckhart to the system of Brady would have yielded predictable results and doing so would .
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 10943213 (Natarajan).

As per claim 11, although not explicitly taught by Brady, Natarajan teaches: calculating an optimised delivery route for each of the child clusters and each of the parent agent clusters, using a Travelling Salesman Problem, TSP, algorithm within each cluster (Col 41 ln 3-12 FIG. 55 shows a screenshot of the product delivery mobile app for a particular driver, here named "David Route". The product delivery backend software (FIG. 53 104b, FIG. 54A 616) has transmitted a list of delivery addresses to this driver's mobile app (116b), along with information regarding if product delivery images (FIG. 53 532, 346d) are required. The system has also optimized this route producing an optimized product delivery schedule, in some embodiments by using a traveling salesmen algorithm (FIG. 54A, 606)).
One of ordinary skill in the art would have recognized that applying the teachings of Natarajan to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a TSP algorithm to cluster items for delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0081894 (Alesiani) – discloses the routing of vehicles for making deliveries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683